Citation Nr: 1532698	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St, Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle sprain (also claimed as arthritis), to include as secondary to left ankle disabilities.

2. Entitlement to a rating higher than 20 percent for residuals of left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

By an April 2010 decision, the RO declined entitlement to service connection for the Veteran's right ankle sprain (also claimed as arthritis), and declined to increase the Veteran's residuals of left ankle disabilities beyond the current 20 percent disabling.  The Veteran submitted a notice of disagreement (NOD) in January 2011; a statement of the case (SOC) was issued in June 2012 and a VA Form 9 was received in August 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a right ankle sprain (also claimed as arthritis) and for entitlement to an increased rating for residuals of his left ankle disabilities, currently 20 percent disabling.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Right Ankle 

The Veteran contends that he has a right ankle disorder that is related to his military service, specifically in-service injuries in 1982 and 1983.  See June 2015 Board hearing transcript, p. 15.  Additionally, the Veteran contends that his current right ankle disorders are secondary to his service-connected left ankle disabilities.  Id. at 14 ("because the left ankle hurt worse than the right ankle...you're putting more strain because you're trying to compensate?...Yes.")

The Veteran's service treatment records show that the Veteran was treated for multiple right ankle sprains during active duty.  December 1982 service treatment records reflect that the Veteran suffered a right ankle sprain, noting that the trauma was an "inversion injury" affecting the "malleolus."  See December 1982 Emergency Care and Treatment.  Thereafter, in May 1983 the Veteran was seen for a "painful right ankle," noting the "medial malleolus" as the affected area.  See May 1983 Chronological Record of Medical Care.  The Veteran's June 1983 temporary restrictive duty release form indicates a diagnosis of "chronic injury right ankle."  See June 1983 Physical Profile Serial Report.

Following discharge from service, VA medical records reflect that the Veteran began seeking treatment for bilateral ankle pain.  See Board hearing transcript p. 15 ("When did you first seek treatment for[sic] the VA...2001.")  In a December 2010 podiatry consult report, the Veteran presented to the clinic for bilateral ankle pain, complaining of an "injury in active duty."  See December 2010 Podiatry Consult Note.  The Veteran was diagnosed with bilateral ankle degenerative joint disease and mild osteoarthritis, noting that a July 2009 x-ray demonstrated that "tiny old chip fracture fragments are present in medial malleolus right ankle."  Id.  

The Veteran was afforded a VA examination in May 2010.  See May 2010 VA examination.  The Veteran reported that his right ankle problems may be related to his service-connected left ankle.  Id.  The Veteran also reported that he has had problems since his 1982 injury, but did not seek treatment until 2003.  Id.  The examiner noted that the Veteran's records indicated right ankle sprains in December 1982, January 1983, and right ankle pain in May 1983, but that an in-service right ankle x-ray was negative for fractures.  Id.  The examiner also identified post-service VA and private treatment records for the Veteran's right ankle disorders, noting a July 2009 diagnosis of mild osteoarthritis.  Id.  Thereafter, the VA examiner conducted a range of motion examination on both ankles and commented on his physical observations of the Veteran, concluding with a diagnosis of right ankle degenerative joint disease.  Id.  However, the examiner failed to opine as to this diagnosis' relation to service, or causal relation or aggravation due to the service-connected left ankle, stating that to do so "would be speculation" because "medical literature" is silent on these issues.  Id.  

The most current medical evidence of record is a private treatment record from the Veteran's physical therapy session in August 2012.  See August 2012 Select Physical Therapy.  The report indicates diagnoses of bilateral ankle osteoarthritis and joint pain, noting "corticated ossific fragments distal to the right medial malleolus."  Id.  

The Board finds that the May 2010 VA examination insufficient as the examiner failed to provide a rationale for why an opinion as to either direct or secondary service connection could not be rendered without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically, the Board notes that the examiner failed to discuss the relationship between the in-service injury to the medial malleolus and the ossific fragments of this same region identified in recent x-rays.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his right ankle disorders.

Left Ankle

The Veteran last was afforded a VA examination for his left ankle disabilities in May 2010, over five years ago.  See May 2010 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran has reported that his "condition has worsened."  See Board hearing transcript, p. 3.  Moreover, VA medical records associated with the claims file indicate that the Veteran's left ankle disability has worsened.  See January 2011 VAMC Podiatry Follow-Up Clinic Note ("AJ ROM is decreased...taut Achilles tendon...pain has started affecting ambulation").

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his left ankle disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that the Veteran indicated during the June 2015 hearing that he received treatment at a VA medical center for his left ankle in 1996, and for his right ankle beginning in 2001.  See Board hearing transcript, pp. 10, 15.  The record reflects that VA treatment records dated from 2003 to 2011 are associated with the file.  VA treatment records dated from 1996 should be procured to ensure that all available relevant evidence has been associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Schedule the Veteran for a joints examination to determine if the Veteran has a right ankle disorder, to include arthritis; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a right ankle disorder, to include arthritis?  If the Veteran has developed any such disorder, it is at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's history of right ankle sprains in-service in 1982 and 1983?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's LEFT ANKLE is the cause of any currently diagnosed RIGHT ANKLE disorder, to include arthritis?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's LEFT ANKLE caused a worsening of any current RIGHT ANKLE disorder, to include arthritis, beyond the normal progress of that disease?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's RIGHT ANKLE disorder; and (2) the increased manifestations that are proximately due to the Veteran's service-connected LEFT ANKLE disabilities.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board, including a discussion of the relationship between the Veteran's right ankle medial malleolus bone chips and his in-service injuries to the right ankle medial malleolus.

3. Afford the Veteran a VA examination to determine the current severity of his residuals of left ankle disabilities.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a , Diagnostic Code 5283.  The pertinent rating criteria must be provided to the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner must indicate whether the Veteran's malunion or nonunion of the metatarsal bones is moderately severe, severe, or results in actual loss of use of the ankle.

4. After all of the above actions have been completed, readjudicate all the claims. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




